            Case 7:20-cv-09284-CS Document 1 Filed 11/05/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 Levi Eisenberg,                                             Civil Action No: 7:20-cv-09284

                                       Plaintiff,
                                                                         COMPLAINT

                                                             DEMAND FOR JURY TRIAL
        -v.-
 Cavalry Portfolio Services, LLC and
 Cavalry SPV I, LLC,

                                        Defendant(s).

       Plaintiff Levi Eisenberg, a New York resident, brings this Complaint by and through his

attorneys, Stein Saks, PLLC, against Defendants Cavalry Portfolio Services, LLC (“Cavalry

Portfolio”) and Cavalry SPV I, LLC (“Cavalry”), respectfully sets forth, complains, and alleges the

following based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff’s personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      The Fair Debt Collection Practices Act (“FDCPA”) was enacted in 1977 in response

to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by

many debt collectors.” 15 U.S.C. §1692(a). Congress was concerned that “abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy.” Id. It concluded that “existing laws…[we]re

inadequate to protect consumers,” and that “the effective collection of debts” does not require

“misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

       2.      The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer

                                                                                                     1
            Case 7:20-cv-09284-CS Document 1 Filed 11/05/20 Page 2 of 7




protection laws were inadequate, Id. § 1692(b), the Act gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over any State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides as well as where a substantial part of the events or omissions giving rise

to the claim occurred.

                                   NATURE OF THE ACTION

       5.      Plaintiff brings this action for damages and declaratory and injunctive relief arising

from the Defendants’ violation(s) of section 1692 et. seq. of Title 15 of the United States Code, also

known as the Fair Debt Collections Practices Act (“FDCPA”).

                                              PARTIES

       6.      Plaintiff is a resident of the State of New York, County of Rockland, residing at 31

Tara Drive, Pomona, NY 10970.

       7.      Defendant Cavalry Portfolio is a “debt collector” as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with address at 500 Summit Lake Drive, Suite 400, Valhalla,

NY 10595.

       8.      Upon information and belief, Cavalry Portfolio is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due itself or another.
             Case 7:20-cv-09284-CS Document 1 Filed 11/05/20 Page 3 of 7




       9.        Defendant Cavalry is a “debt collector” as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with address at 500 Summit Lake Drive, Suite 400, Valhalla,

NY 10595.

       10.       Upon information and belief, Defendant Cavalry is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due itself or another.

                                     FACTUAL ALLEGATIONS

       11.       Plaintiff repeats the above allegations as if set forth here.

       12.       On a date better known to Defendants, Plaintiff allegedly incurred an obligation to

Citibank, N.A.

       13.       The alleged Citibank obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

       14.       This alleged debt arose out of transactions in which money, property, insurance or

services, which are the subject of the transaction, are primarily for personal, family or household

purposes, specifically non-payment for personal credit card purchases.

       15.       Upon information and belief, Citibank transferred the debt to Cavalry.

       16.       Upon information and belief, Cavalry contracted with Cavalry Portfolio to collect

the alleged debt.

       17.       Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of themselves or other creditors using

the United States Postal Services, telephone and internet.

       18.       On or about June 20, 2019 Defendant Cavalry Portfolio sent Plaintiff an initial debt

collection letter containing the notice required by 15 U.S.C. § 1692g (a).
             Case 7:20-cv-09284-CS Document 1 Filed 11/05/20 Page 4 of 7




       19.     Cavalry Portfolio then sent at least one more collection letter but ceased its collection

activities on or after August 21, 2020.

       20.     Thereafter, Cavalry contracted with non-party Financial Recovery Services, Inc.

(“FRS”) to collect the alleged debt.

       21.     On or about October 3, 2019, FRS, on behalf of Cavalry, sent Plaintiff an initial debt

collection letter containing the notice required by 15 U.S.C. § 1692g (a).

       22.     FRS sent multiple debt collection letters to Plaintiff in the following months through

at least January 2020 regarding the alleged Citibank debt.


                                Violation – February 4, 2020 Letter

       23.     On or about February 4, 2020 Defendant Cavalry Portfolio, on behalf of Defendant

Cavalry, sent Plaintiff a collection notice regarding the alleged debt owed. A copy of this letter from

Defendants is attached as Exhibit A.

       24.     This letter does not contain the notices required by 15 U.S.C. § 1692g (a).

       25.     Pursuant to 15 U.S.C. § 1692g:

                       Within five days after the initial communication with a consumer
                       in connection with the collection of any debt, a debt collector shall,
                       unless the following information is contained in the initial
                       communication or the consumer has paid the debt, send the
                       consumer a written notice containing [certain information]

       26.     When Cavalry Portfolio began to collect on the alleged debt in February 2020, it was

required to include the 15 U.S.C. § 1692g (a) notice.

       27.     This is because Cavalry Portfolio ceased its debt collection efforts in August 2019,

and because responsibility for the collecting the debt was transferred to FRS for a number of months.

       28.     The February 4, 2020 letter was therefore an initial communication requiring

inclusion of the § 1692g (a) notice.
             Case 7:20-cv-09284-CS Document 1 Filed 11/05/20 Page 5 of 7




       29.     Yet Defendants failed to include the required § 1692g (a) notice.

       30.     Plaintiff was unfairly denied his right to dispute the debt due to Defendants’

deceptive debt collection efforts.

       31.     As a result of all of Defendants’ deceptive, misleading, and unfair debt collection

practices, Plaintiff has been damaged.


                                     COUNT I
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. § 1692e et seq.

       32.     Plaintiff repeats the above allegations as if set forth here.

       33.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       34.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

       35.     Defendants violated 15 U.S.C. 1692e (10) by failing to disclose to Plaintiff his rights

to dispute the debt.

       36.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. § 1692f et seq.

       37.     Plaintiff repeats the above allegations as if set forth here.

       38.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
             Case 7:20-cv-09284-CS Document 1 Filed 11/05/20 Page 6 of 7




       39.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

       40.     Defendant violated this section by failing to disclose to Plaintiff his rights to dispute

the debt.

       41.     By reason thereof, Defendant are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                    COUNT III
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. § 1692g et seq.

       42.     Plaintiff repeats the above allegations as if set forth here.

       43.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       44.     Pursuant to 15 USC §1692g:

                   Within five days after the initial communication with a consumer in

                   connection with the collection of any debt, a debt collector shall, unless the

                   following information is contained in the initial communication or the

                   consumer has paid the debt, send the consumer a written notice containing

                   [certain information]

       45.     Defendant violated 15 U.S.C. §1692g by failing to include the required notice.

       46.     By reason thereof, Defendant are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.
              Case 7:20-cv-09284-CS Document 1 Filed 11/05/20 Page 7 of 7




                                  DEMAND FOR TRIAL BY JURY

        47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE Plaintiff Levi Eisenberg demands judgment from Defendants Cavalry

Portfolio Services, LLC and Cavalry SPV 1, LLC as follows:

        a)      For actual damages provided and pursuant to 15 U.S.C. § 1692k(a)(1);

        b)      For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)(2)(A);

        c)      For attorney fees and costs provided and pursuant to 15 U.S.C. § 1692k(a)(3);

        d)      For declaratory relief stating that Defendant violated the FDCPA pursuant to 28

                U.S.C. § 2201; and

        e)      For any such other and further relief, as well as further costs, expenses and

                disbursements of this action as this Court may deem just and proper.

Dated: Hackensack, New Jersey
       November 5, 2020
                                                      Stein Saks, PLLC
                                                      s/ Eliyahu Babad
                                                      by: Eliyahu Babad, Esq.
                                                      285 Passaic Street
                                                      Hackensack, NJ 07601
                                                      Phone: 201-282-6500 x121
                                                      Fax: 201-282-6501
                                                      EBabad@SteinSaksLegal.com
                                                      Attorneys for Plaintiff
